Title: To Thomas Jefferson from Sir John Peyton, 29 March 1781
From: Peyton, Sir John
To: Jefferson, Thomas



Sir
Gloster March 29th. 1781

At the request of Gen. Nelson I sent to Baltimore for the Arms as pr. the inclosed account. No Waggons to be had prevented my geting them brought by land, which was my intentions, and directions. At that time the French ships being in the Bay the Gentleman, I sent, thought it safe, and adviseable to ship them. The Vessel put  into Anapolis with the fleet coming from the head of Elk with Soldiers, I have since wrote to get them forwarded from thence by land, hope they may get safe to hand. I am called upon for the Money, and shall be oblige to you to order it to be paid to the bearer. The General will inform the circumstances and with great regard, I am Sir Your most Obedt Sevt,

J. Peyton

